Citation Nr: 1709914	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for headaches.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to October 1976, from July 1983 to March 1991, and from April 1992 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2015, the Board remanded this issue to the RO to schedule the Veteran for a hearing before a Veterans Law Judge.

In January 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Board notes that the Veteran's agent was not present at the hearing.  However, the Veteran expressly stated on the record that he waived his agent's presence and wanted to proceed with the hearing.

As well, it appears issues previously remanded by the Board in September 2015 are still not ready for Board consideration, so they will not be addressed in this decision.  These issues are entitlement to a disability rating in excess of 20 percent for degenerative disease of the lumbar spine at L5-S1 for the period beginning May 19, 2014; a rating in excess of 20 percent for degenerative arthritis of the cervical spine at C6-C7, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Board does not have jurisdiction of these issues at this time.



FINDING OF FACT

For the entire appellate period, the Veteran's headache disability has been manifested by very frequent, completely prostrating and prolonged attacks, which are capable of producing severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for headaches are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to this claim for a higher rating for headaches.  The Board finds that there is no statutory duty to provide additional notice in this initial increase claim and that the medical evidence establishes that the highest schedular rating is warranted throughout the appeal period.  The medical and lay evidence of record is also sufficient to determine that referral for extra-schedular consideration is not warranted.  The Board finds that the duties to notify and assist have been met as to this claim.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The Veteran's headaches have been rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks averaging once in two months over the last several months are rated as 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In a January 2010 letter, the Veteran's VA treatment provider reported the Veteran had daily headaches that caused him to be unable to work or do his normal activities.

On March 2010 VA examination, the Veteran reported tension and soreness in the neck that moved down his back and up his head, causing migraines.  He reported that when the headaches occurred, he had to stay in bed and was unable to do anything.  He noted the headaches occurred on average twice per day, lasted for thirty minutes, and that during a headache flare-up, he had no ability to perform daily functions.

In November 2015, the Veteran's VA treatment provider submitted a headaches impairment questionnaire, noting the Veteran had severe headaches radiating from the neck area, with associated nausea and vomiting, malaise, photosensitivity, mood changes, and mental confusion and inability to concentrate.  The provider noted the Veteran had daily prostrating headaches that required medication and caused the Veteran to take to his bed.  Due to the headaches, the provider reported the Veteran was likely to be absent from work more than three times per month, and that he was unable to perform any job due to constant headaches.

During his January 2017 hearing, the Veteran reported that if he did not sit down every two to four hours to rest his neck, that he would get a migraine, and that he had prostrating headaches twice daily.

On review of the record, the Board finds that the disability picture presented by the Veteran's headaches warrants a 50 percent disability rating.  During the entire appellate period, the Veteran reported frequent, daily prostrating headaches, which required that he stay in bed.  His VA treatment provider noted that the headaches would likely require that he be absent from work more than three days of work per month.  The Board notes that the term "severe economic inadaptability" is not defined in VA law.  The Court has held that it must also be considered whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 44 (2004).  In addition, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id., at 446-47.  Based on the VA treatment provider's indication that the Veteran would likely miss more than three days per month of work due to the headaches, and giving the Veteran all due consideration, the Board finds that his headache disability caused very frequent, prostrating and prolonged attacks, and that it alone was productive of - that is, capable of producing - severe economic inadaptability.

Accordingly, the Board finds that entitlement to a 50 percent disability rating for headaches is warranted for the entire appellate period.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's headaches under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's headache symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's headaches have resulted in head pain and some associated symptomatology, such as nausea, photosensitivity, and inability to concentrate.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture. That is, the Board finds that the headache disability is manifested by symptoms and effects on employability which are reflected in the rating criteria.  The rating code is question specifically addresses the overall impact on employability, and this instant decision grants the highest schedular rating based on a finding of severe economic inadaptability.  The Board finds that this finding of severe economic inadaptability contemplates the Veteran's manifestations of the migraine disability.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for headaches is not warranted.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that entitlement to TDIU, as noted in the Introduction, will be addressed in a future decision.


ORDER

An initial 50 percent disability rating for headaches is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


